ORDER
This ease came before a hearing panel of this court for oral argument on November 21, 1995 pursuant to an order directing the plaintiff-appellant to appear in order to show cause why his appeal should not be denied and dismissed. After hearing the arguments of counsel and reviewing memoranda filed by the parties, we are of the opinion that cause has not been shown.
Plaintiff-appellant has appealed from an order of the Superior Court which dismissed his complaint pursuant to Super.R.Civ.P. 41(b)(2) for failure to effectuate proper service upon eight of the named defendants. In fact, no service was made upon the remaining two defendants until after the defendants filed their motions to dismiss his complaint and action.
The Superior Court justice found that the delay of service upon two of the defendants of some five months, and no service upon eight other defendants constituted an unreasonable delay in the service of process required by Super.R.Civ.P. 4(b). We agree.
The plaintiff-appellant’s appeal is denied and dismissed. The dismissal order of the Superior Court is hereby affirmed.
WEISBERGER, C.J., did not participate.